Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 14, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161313(58)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  EVA LAFAVE,                                                                                           Richard H. Bernstein
           Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                     SC: 161313                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 345986
                                                                     Marquette CC: 17-055666-NH
  ALLIANCE HEALTHCARE SERVICES, INC.,
  formerly known as ALLIANCE IMAGING,
  INC., doing business as ALLIANCE
  HEALTHCARE RADIOLOGY,
               Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer is GRANTED. The answer submitted on October 12, 2020, is accepted
  as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 14, 2020

                                                                                Clerk